Opinions of the United
1997 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


12-17-1997

Travelers Indemnity v. DiBartolo
Precedential or Non-Precedential:

Docket 96-2083




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_1997

Recommended Citation
"Travelers Indemnity v. DiBartolo" (1997). 1997 Decisions. Paper 275.
http://digitalcommons.law.villanova.edu/thirdcircuit_1997/275


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 1997 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                 UNITED STATES COURT OF APPEALS
                     FOR THE THIRD CIRCUIT



                          No. 96-2083
              Travelers Indemnity v. DiBartolo



    The following modifications have been made to the Court's
Opinion issued on November 18, 1997 in the above-entitled appeal
and will appear as part of the final version of the opinion:


     The counsel who are listed as arguing this case are incorrect. Would
you
please change it to Jonathan J. Sobel, Esquire, as arguing for appellant
and R.
Bruce Morrison, Esquire, as arguing for appellee. Mr. Morrison is with
Marshall,
Dennehey, Warner, Coleman and Goggin.




                             Very truly yours,


                             /s/ P. Douglas Sisk,
                                 Clerk

Dated: December 17, 1997